       Case 2:19-cv-02491-JAR-JPO Document 15 Filed 09/03/19 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS



In re: CCA Recordings
2255 Litigation,
           Petitioners,

v.                                            Case No. 19-cv-2491-JAR-JPO
                                              (This Document Relates to All Cases)


United States of America,
          Respondent.


                           GOVERNMENT’S STATUS REPORT

       Comes now the United States of America, by and through Stephen R. McAllister, United

States Attorney for the District of Kansas, Carrie N. Capwell, Assistant United States Attorney for

the District of Kansas, and Steven D. Clymer, Special Attorney for the United States, and

respectfully submits its Status Report, as directed by the Court’s Order Setting Status Conference,

filed on August 21, 2019 (Doc. 1).

       1. On August 21, 2019, the Court scheduled a status conference for September 5, 2019, at

1:30 p.m., and directed the parties to be prepared to discuss certain case management issues

outlined by the Court in its Order. The Court further directed the parties to confer in good faith

and file status reports setting forth their respective positions by noon on September 3, 2019. The

parties met and conferred on August 30, 2019, and the government now offers this report of its

position on the various issues raised by the Court.

       2. The first issue raised by the Court—“[t]he FPD’s estimate of the number of additional

§ 2255 cases to be filed under Standing Order 18-3”—does not require input from the government.
        Case 2:19-cv-02491-JAR-JPO Document 15 Filed 09/03/19 Page 2 of 8



        3. Similarly, the second issue identified by the Court—“[h]ow long the FPD estimates for

its review of DVR #6, released by the Court on August 16, 2019”—does not require input from

the government. The government respectfully suggests the Court might also want to inquire how

long FPD estimates its review of the audio recordings of CCA telephone calls will take to identify

those that it claims are potentially privileged.

        4. Third, the Court asked for the parties’ position on “[w]hether consolidation should

include pro se cases filed under § 2255 raising the same Sixth Amendment claims.” The

government has no objection to consolidation of pro se § 2255 cases. The government notes that

some of the pro se § 2255 claims might be second or successive § 2255 claims, which first must

be authorized by the Tenth Circuit. In addition, at least two pro se defendants have filed motions

for discovery and/or appointment of counsel in connection with their allegations of Sixth

Amendment violations by the government, without a § 2255 motion pending. See, e.g., United

States v. James Riccardi, 02-cr-20060-JWL-01; United States v. Don Milton Steele, 10-cr-20037-

JWL-01. The government respectfully suggests the Court may want to consider whether it will

add these types of cases to its list of consolidated § 2255 cases.

        5. Fourth, the Court directed the parties to discuss “[h]ow to most efficiently decide

common issues in these cases.” As the government previously advised the Court in its motion to

extend initial planning deadlines and continue the status conference (Doc. 9), District of Kansas

prosecutors will meet with attorneys from the Office of the Deputy Attorney General, as well as

other Department of Justice components, on September 10, 2019. At that time, we anticipate

receiving guidance on how to move forward with the § 2255 litigation. Thus, at this time, we are

not able to commit to a position on how to most efficiently decide common issues in the § 2255

litigation.
       Case 2:19-cv-02491-JAR-JPO Document 15 Filed 09/03/19 Page 3 of 8



       6. As to the first common issue the Court identified—collateral waiver and procedural

default—despite the Court’s decision in the Petsamai Phommaseng case, the government intends

to continue to assert what it believes to be meritorious waiver and procedural default claims in

order to preserve those claims for appeal. With respect to some of the cases giving rise to § 2255

motions, there may be facts or circumstances that distinguish them from the Phommaseng case

and that may cause this Court to reach a different outcome with respect to the government’s waiver

and/or procedural default arguments. The government respectfully requests the Court’s guidance

regarding how it wishes the government to preserve the collateral waiver and procedural default

issues in cases with a similar procedural posture as Phommaseng, and how the Court wishes the

government to identify cases that it believes are factually distinguishable from Phommaseng.

       7. As to the common issue of “threshold privilege determinations, including a procedure

for review of recordings,” this Court has recognized that “a threshold showing that the privilege

applies must be made before concluding that each video recording contains protected attorney-

client communication.” (United States v. Lorenzo Black, et al., 16-cr-20032, Doc. 758 at 165.)

Each § 2255 movant who claims that his Sixth Amendment rights were violated by intrusion into

his attorney-client privileged communications bears the threshold burden of establishing that there

were one or more privileged communications in his case. United States v. Merida, 828 F.3d 1203,

1209 (10th Cir. 2016). This requires a showing that an audio recording or a soundless video

recording revealed the content of a communication pertaining to legal advice or legal strategy.

United States v. Johnston, 146 F.3d 785, 794 (10th Cir. 1998).

       8. With respect to the soundless video recordings, it is not enough for a movant to establish

that an inmate and attorney were discussing privileged matters at the time the soundless video was

recorded. Rather, for such a soundless recording to be privileged, the movant must establish that

an observer could determine from viewing the recording the content of communications pertaining
       Case 2:19-cv-02491-JAR-JPO Document 15 Filed 09/03/19 Page 4 of 8



to legal advice or legal strategy. That an observer could determine that an inmate was angry,

reviewing documents, using or not using an interpreter, or refusing to talk or review documents

during a meeting with legal counsel may potentially be useful to the observer, but this information

would not be privileged because it would not permit the observer to discern the content of

communications pertaining to legal advice or strategy.

       9. It is the government’s position that the Court must make a determination whether any

particular soundless video recording or audio recording is privileged after hearing from both the

movant and the government, and after both have had an opportunity to review such recordings. 1

The government recognizes that only a “filter attorney” from the government—one who thereafter

can have no involvement in any prosecution of the movant regarding any matters revealed by a

soundless video recording or an audio recording—should be permitted to view or listen to any

recording. Further, the government agrees that the filter attorney will be limited to reviewing only

those portions of a recording that the movant identifies as revealing privileged information, and

that the Court need not review each entire video or audio recording but also can limit its review to

those portions that the movant claims to reveal privileged information, and even then need review

only if the government contests that claim. The government opposes any procedure for

determining whether any audio recording or video recording is privileged that does not permit both

review by a government filter attorney and in camera judicial review in the event the parties

disagree as to whether a soundless video or an audio recording is privileged.

       10. Another common issue identified by the Court was the “waiver of audio recordings.”

The government anticipates that it will maintain its position that the attorney-client privilege does



       1
         This is only a threshold determination. In order for a § 2255 movant to establish a Sixth
Amendment violation, he also must show that the government was “privy to” the communication,
that he was prejudiced, and that there was no waiver.
       Case 2:19-cv-02491-JAR-JPO Document 15 Filed 09/03/19 Page 5 of 8



not attach to a telephone conversation between an inmate and legal counsel that the inmate initiates

after being warned that the call may be subject to recording but, again, this is a matter subject to

discussion with persons at Main Justice during the meetings on September 10, 2019.

       11. As for “good cause for discovery under Rule 6 of the Rules Governing Rule Section

2255 Proceedings,” the government is amenable to producing in the case of any individual § 2255

movant documents and records in its possession, if any, reflecting that any government official

listened to an audio recording of that movant talking to legal counsel or any video recording of

that movant meeting with legal counsel. Discovery should be determined on a case-by-case basis

and be limited to documents and records relevant to each particular movant’s claims in his or her

§ 2255 motion. The government will discuss issues relating to Rule 6 discovery with DOJ attorneys

at its meeting on September 10, 2019.

       12.    Fifth, the Court requested “the parties’ views concerning future settlement

negotiations, the overall prospect for settlement, and a specific recommendation regarding

mediation or any other ADR method.” The government needs to consult with DOJ before

discussing the prospect of settlement. The government believes that the best way to resolve these

cases expeditiously is to select a small number of “test cases,” which represent different procedural

postures and raise common issues, to be placed on an expedited litigation schedule in the district

court with an opportunity for the losing party to seek review in the Tenth Circuit. Once the Tenth

Circuit rules on common issues, such as whether soundless video can reveal privileged information

and, if so, under what circumstances; whether a Sixth Amendment violation can be shown without

proof of government review of a recorded inmate-attorney-communication or prejudice to the

defendant; whether an inmate who places a telephone call to legal counsel after hearing the CCA

warning preamble loses the protection of the privilege; and the various waiver and procedural

default issues, it is likely that remaining cases can either be settled or expeditiously resolved.
       Case 2:19-cv-02491-JAR-JPO Document 15 Filed 09/03/19 Page 6 of 8



       13. Furthermore at the “meet and confer” held on August 30, the FPD stated that it opposes

allowing the government to view any of the soundless video recordings or listen to any of the

recorded telephone calls under any circumstances. Without an ability to do this, the government

will not have a fair opportunity to determine whether there were any privileged communications

in any particular case, and cannot reasonably be expected to engage in settlement discussions.

       14. Last, the Court instructed the parties to consider the possibility of using individual

party fact sheets. We do not object to the concept, but cannot commit to details and particulars

until after we have spoken to DOJ attorneys on September 10, 2019.



                                                    Respectfully submitted,


                                                    s/Stephen R. McAllister      xxxxx
                                                    STEPHEN R. McALLISTER
                                                    UNITED STATES ATTORNEY
                                                    District of Kansas
                                                    500 State Ave., Suite 360
                                                    Kansas City, KS 66101
                                                    Tel: (913) 551-6730
                                                    Ks. S. Ct. No. 15845
                                                    stephen.mcallister@usdoj.gov


                                                    s/Carrie N. Capwell              xxx
                                                    Carrie N. Capwell, # 78677
                                                    Assistant United States Attorney
                                                    District of Kansas
                                                    500 State Ave., Suite 360
                                                    Kansas City, KS 66101
                                                    Tel: (913) 551-6730
                                                    carrie.capwell@usdoj.gov


                                                    s/Steven D. Clymer                  xx
                                                    Steven D. Clymer
                                                    Assistant United States Attorney
                                                    Special Attorney for the United States
                                                    NDNY Bar Roll # 509281
Case 2:19-cv-02491-JAR-JPO Document 15 Filed 09/03/19 Page 7 of 8




                                   United States Attorney’s Office
                                   Northern District of New York
                                   900 Federal Building
                                   100 South Clinton Street
                                   Syracuse, NY 13261
                                   (v) 315-448-0672
                                   (f) 315-448-0658
       Case 2:19-cv-02491-JAR-JPO Document 15 Filed 09/03/19 Page 8 of 8



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2019, the foregoing was electronically filed with the

Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing to

all counsel of record in the above-captioned case.




                                             s/Carrie N. Capwell
                                             Carrie N. Capwell, # 78677
                                             Assistant U.S. Attorney
